     Case 2:20-cv-00807-CG-SMV Document 1 Filed 08/12/20 Page 1 of 12



                     IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEW MEXICO

I.W.
               Plaintiff,

v.                                                    No.

CITY OF CLOVIS POLICE DEPARTMENT,
BRENT AGUILAR, and DOUGLAS FORD

               Defendants.

       COMPLAINT FOR THE RECOVERY OF DAMAGES CAUSED BY THE
                   DEPRIVATION OF CIVIL RIGHTS

        Plaintiff brings this complaint for damages caused by the violation of his civil and

constitutional rights. Plaintiff files this complaint under the Federal Civil Rights Act, the

Constitution of the United States, and the New Mexico Tort Claims Act. In support of this

Complaint, Plaintiff alleges the following:

                             JURISDICTION AND VENUE

1. Jurisdiction over the subject matter of this action is conferred by 28 U.S.C. § 1331 and

     42 U.S.C. §§ 1983 and 1988.

2. Venue is proper as the acts complained of occurred exclusively within Curry County,

     New Mexico.

                                        PARTIES

3. Plaintiff IW was a minor child at all material times and individual and resident of Curry

     County, New Mexico.

4. IW’s initials are used to protect his privacy because he was a minor at the times alleged.




                                                                                           1
   Case 2:20-cv-00807-CG-SMV Document 1 Filed 08/12/20 Page 2 of 12



5. Defendant City of Clovis Police Department (“CPD”) is a governmental entity within

   the State of New Mexico and a “person” under 43 U.S.C. § 1983. At all times material

   to this Complaint, CPD was the employer of the individual defendants.

6. At all material times, Defendant Brent Aguilar was a police officer for the City of

   Clovis Police Department.

7. At all material times, Defendant Aguilar was acting under color of state law and within

   the scope of his employment.

8. Defendant Aguilar is sued in his individual capacity only.

9. At all material times, Defendant Douglas Ford was the Chief of Police for the City of

   Clovis Police Department.

10. At all material times, Defendant Ford was acting under color of state law and within

   the scope of his employment.

11. Defendant Ford is sued in his official and individual capacities.

                              FACTUAL BACKGROUND

12. On March 30, 2019, a vehicle was left running and unattended in the parking lot of a

   Dollar Store in Clovis, NM.

13. Someone got into the car and drove out of the parking lot.

14. Police officers, including Defendant Aguilar, were dispatched and eventually found the

   vehicle parked in a Clovis neighborhood.

15. IW was seen running from the area in which police spotted the vehicle.

16. Officers began a pursuit of IW through the Clovis neighborhood.

17. The following incidents were captured on lapel camera footage.




                                                                                        2
   Case 2:20-cv-00807-CG-SMV Document 1 Filed 08/12/20 Page 3 of 12



18. During their pursuit, Defendant Aguilar saw a teenage boy running away from the

   direction of the vehicle.

19. This teenage boy was IW, a 17-year old child.

20. Defendant Aguilar then retrieved his Police Service Dog (“PSD”) Leo from his unit.

21. As he unleashed Leo from his car, Defendant Aguilar told the dog, “Get ready, Leo.”

22. Defendant Aguilar then began to chase IW on foot.

23. IW continued running and jumped into a backyard.

24. Defendant Aguilar watched IW jump into the yard.

25. Defendant Aguilar ran to the front gate of the yard and yelled, “Come out here now,

   I’m going to release my dog.”

26. Immediately, IW went towards Defendant Aguilar saying, “Alright, alright, alright.”

27. IW was unarmed at all times.

28. Defendant Aguilar told IW to “back up and get on the ground.”

29. IW surrendered to Defendant Aguilar to avoid being attacked by PSD Leo.

30. As he was commanded, IW went to Defendant Aguilar and dropped onto his knees and

   put his hands into the air.

31. Defendant Aguilar then proceeded to force open the gate into the yard.

32. Footage from Officer Antonio Orozco’s lapel camera clearly shows IW dropping to the

   ground on his knees and putting his hands into the air before Defendant Aguilar

   released PSD Leo into the yard.

33. Defendant Aguilar then released PSD Leo through the gate and commanded him to

   attack IW.

34. Immediately, PSD Leo attacked IW, biting him on his left wrist and right thigh.




                                                                                          3
   Case 2:20-cv-00807-CG-SMV Document 1 Filed 08/12/20 Page 4 of 12



35. Defendant Aguilar entered the gate and started yelling “Get on the ground!” to IW.

36. IW was already on the ground when Defendant Aguilar entered the gate, with PSD Leo

   attacking him.

37. Defendant Aguilar screamed at IW “Stop fighting my dog! Stop fighting my dog! Stop

   fighting him!”

38. IW was not fighting the dog.

39. IW was screaming out in pain.

40. As PSD Leo attacked, Defendant Aguilar yelled, “Good boy!”

41. Defendant Aguilar congratulated PSD Leo on the vicious bite.

42. Once PSD Leo released IW from his jaws, Defendant Aguilar told IW to turn over on

   his stomach as responding officers entered the yard to handcuff IW.

43. As other officers arrived, held IW down, and handcuffed him, Defendant Aguilar

   allowed PSD Leo to attack again.

44. PSD Leo grabbed hold of IW’s left wrist and began shaking.

45. The force from Leo’s bite fractured IW’s wrist.

46. As IW started crying out in pain, Defendant Aguilar yelled, “Bad guy, stop fighting my

   dog! Stop screaming and I’ll let him go! Bad guy, stop fighting my dog!”

47. IW had already been handcuffed and restrained by the other officers at this point.

48. IW was not fighting PSD Leo, nor could he have because he was restrained.

49. It was also impossible for IW to “stop screaming” as commanded in the midst of a

   vicious dog attack.

50. Eventually, Defendant Aguilar commanded Leo to release IW.




                                                                                         4
   Case 2:20-cv-00807-CG-SMV Document 1 Filed 08/12/20 Page 5 of 12



51. Defendant Aguilar had the ability to call his dog off of IW at any point during his

    interaction with IW.

52. After this incident, IW was taken by ambulance to the emergency room at the Clovis

    General Hospital where he was given a cast for his wrist fracture and a rabies shot.

                               COUNT I: EXCESSIVE FORCE
                                 (Defendant Brent Aguilar)

53. Plaintiff restates each of the preceding allegations as it fully stated herein.

54. IW has a Fourth Amendment right to be free from unlawful search and seizure.

55. This includes the right to be free from the use of excessive force.

56. When Defendant Aguilar arrived at the yard IW was in, he told IW he would release

    the dog if he did not come out.

57. Immediately, IW surrendered to Defendant Aguilar.

58. Defendant Aguilar saw IW come out to him with his hands in the air.

59. Defendant Aguilar nevertheless released PSD Leo.

60. Police Service Dogs are trained to “find and bite.”

61. Police had already “found” IW when PSD Leo was released.

62. Defendants had no reason to use PSD Leo to find IW.

63. IW was in open view and not hiding when PSD Leo was released.

64. Defendant Aguilar deliberately used PSD Leo to bite IW.

65. IW was unarmed and showed no resistance.

66. Further, Defendant Aguilar had no reason to believe IW was armed or posed any threat

    to his safety or safety of others

67. As a result, there was no reasonable need for PSD Leo to attack or bite IW.




                                                                                           5
   Case 2:20-cv-00807-CG-SMV Document 1 Filed 08/12/20 Page 6 of 12



68. Defendant Aguilar knew it was unreasonable, reckless, and unacceptable for Defendant

   Aguilar to release PSD Leo under these circumstances.

69. It was especially unacceptable for Defendant Aguilar to deploy PSD Leo on a child.

70. Defendant Aguilar allowed PSD Leo to continue attacking IW for an unnecessary

   length of time.

71. Defendant Aguilar watched PSD Leo bite, pull, and shake IW’s arm as he cried out in

   pain.

72. As PSD Leo continued to attack IW, Defendant Aguilar commanded “Bad guy stop

   fighting my dog!”

73. Defendant Aguilar’s command, “bad guy stop fighting my dog,” encouraged PSD Leo

   to inflict more physical harm on IW.

74. Defendant Aguilar has followed this practice in the past, using the command “bad guy

   stop fighting my dog” to agitate PSD Leo to continue vicious attacks on civilians.

75. After IW was handcuffed, Defendant Aguilar allowed PSD Leo to attack IW again.

76. Defendant Aguilar told IW he would only stop PSD Leo’s attack if IW stopped

   screaming.

77. It is impossible to stop screaming when a large dog is violently biting you.

78. Defendant Aguilar knew IW would not be able to stop screaming while he was being

   attacked.

79. Defendant Aguilar’s commands were impossible to follow.

80. There was no justification for Defendant Aguilar to deploy PSD Leo for either attack.

81. Defendant Aguilar had the ability to command PSD Leo to release IW at any point

   during the two attacks.




                                                                                         6
   Case 2:20-cv-00807-CG-SMV Document 1 Filed 08/12/20 Page 7 of 12



82. Defendant Aguilar’s use of force was unreasonable and done with the intent to seriously

    harm IW.

83. As a result of the excessive force used by Defendant Aguilar, IW suffered serious

    injuries, including physical and emotional injuries, pain and suffering.

                       COUNT II: CUSTOM AND POLICY OF
                     VIOLATING CONSTITUTIONAL RIGHTS
           (Defendants City of Clovis Police Department and Douglas Ford)

84. Plaintiff restates each of the preceding allegations as if fully stated herein.

85. Defendant Ford was the Chief of Police at all material times to this complaint.

86. Defendant Ford was the final policy maker, responsible for the hiring, training, and

    supervision of the Clovis Police Department employees.

87. Defendant Ford’s policies therefore become the customs and policies of the City.

88. During his tenure, Defendant Ford practiced a custom and policy of unreasonable and

    excessive use of force.

89. Defendant Aguilar was trained on the policies and procedures of the Clovis Police

    Department.

90. Specifically, Defendant Aguilar has been trained on how and when to deploy police

    PSD Leo.

91. Defendant Aguilar has routinely used unreasonable or excessive force when interacting

    with members of the community in Clovis.

92. Defendant Ford knew of Defendant Aguilar’s propensity for violent and excessive use

    of PSD Leo.

93. Defendant Ford has allowed and encouraged these uses of force.

94. In August 2014, Defendant Aguilar arrested Jorge Corona during a traffic stop.




                                                                                         7
   Case 2:20-cv-00807-CG-SMV Document 1 Filed 08/12/20 Page 8 of 12



95. Mr. Corona was the passenger in the vehicle stopped by Defendant Aguilar.

96. Defendant Aguilar arrested Mr. Corona for failing to show him his ID.

97. Dashcam footage of the incident shows Defendant Aguilar threw him “facedown into

   the asphalt” while his hands were handcuffed behind his back.

98. According to the Complaint filed by Mr. Corona, this use of force “fractur[ed] Mr.

   Corona’s cheekbone and caus[ed] other injuries.”

99. In September 2015, Defendant Aguilar was involved in an on-foot pursuit of a man

   with a misdemeanor warrant for a probation violation.

100.   On this encounter, Defendant Aguilar pursued Mr. Robert Moya with a K-9.

101.   According to the complaint filed by Mr. Moya, and based on lapel footage of the

   incident, Defendant Aguilar told him to come out with his hands up or they would

   release the dog.

102.   Defendant Aguilar apparently also told Mr. Moya that if Leo found him, he would

   bite him.

103.   According to the complaint filed by Mr. Moya, Defendant Aguilar released his

   police dog, who attacked and seized Mr. Moya “by biting his head and latching tightly

   onto Plaintiff’s upper arm with his jaw.”

104.   Following this incident, Defendant Aguilar’s actions were reviewed by the Clovis

   Police Department.

105.   The Department found Defendant Aguilar’s actions were “reasonable and within

   [CPD’s] policy.”

106.   Between February 2014 and May 2017, Defendant Aguilar deployed Leo at least 9

   times, all of which resulted in bites to Clovis citizens.




                                                                                      8
   Case 2:20-cv-00807-CG-SMV Document 1 Filed 08/12/20 Page 9 of 12



107.   In October 2018, Defendant Aguilar shot a 22-year old Clovis man four (4) times

   during an on-foot pursuit, killing him.

108.   Following this incident, Defendant Aguilar was placed on paid administrative leave

   for just seven days, then returned to duty.

109.   Thirty-six (36) days prior to Defendant Aguilar releasing PSD Leo on IW,

   Defendant Aguilar deployed PSD Leo on Clovis citizen Dan Lucero in Mr. Lucero’s

   mother’s apartment during a welfare check.

110.   Dan was standing in his mother’s living room with his shoes in one hand and

   nothing in the other when he was attacked by PSD Leo.

111.   Defendant Aguilar commanded Leo to attack and allowed him to rip, twist, and tear

   Dan’s calf for approximately 30 seconds while he laid face down on his mother’s

   couch.

112.   Even while Dan was handcuffed, Defendant Aguilar still allowed Leo to continue

   biting Dan.

113.   Despite Defendant Aguilar’s continued and frequent use of excessive force,

   Defendant Ford has allowed Defendant Aguilar to continue serving CPD.

114.   Excluding this incident, Defendant Aguilar has been sued at least six (6) times for

   his misconduct as a police officer at the City of Clovis Police Officer, including Foster

   v. City of Clovis, et al., 2:2014-CV-00716; Corona v. City of Clovis, et al., 2:2017-CV-

   00805; Seibenthauler Lodge v. City of Clovis, et al., 2:2017-CV-01180; Moya v. City

   of Clovis, et al., 2:2018-CV-00494; Lucero v. City of Clovis Police Department, et al.,

   2:2019-CV-00445; and Clayton Chavez v. City of Clovis Police Department, et al., D-

   905-CV-2019-00723.




                                                                                          9
  Case 2:20-cv-00807-CG-SMV Document 1 Filed 08/12/20 Page 10 of 12



115.   Despite knowledge that Defendant Aguilar was the defendant to numerous lawsuits

   involving his violent use of PSD Leo, Defendant Ford still allowed Defendant Aguilar

   to serve the CPD.

116.   Upon information and belief, Defendant Aguilar has not faced discipline for his use

   of force during his time as a police officer.

117.   Defendant Ford recently voiced his support for Aguilar’s continued use of

   excessive force against Dan Lucero in a statement to the Eastern New Mexico News.

118.   Defendant Ford told the paper, “I believe Officer Aguilar does a good job. Officer

   Aguilar is a good police officer. He’s trying, like any of my officers, trying to do

   the best job he can do and take care of the public.”

119.   Defendant Ford has implicitly and explicitly encouraged Defendant Aguilar’s use

   of force time and time again as appropriate, endorsing violent behavior from his K9

   officer.

120.   As a result, Defendant Ford has emboldened Defendant Aguilar to continue his

   practice of excessive force against members of the Clovis community.

121.   In effect, Defendant Ford has embraced Defendant Aguilar’s conduct as acceptable

   practice for officers in the Clovis Police Department.

122.   The policies, customs, decisions, and practices of Defendant Ford have created a

   climate within CPD where excessive or unreasonable uses of force are accepted,

   especially amongst the K-9 Unit.

123.   There is a causal connection between Defendant Ford’s policies and the violation

   of IW’s constitutional rights.




                                                                                       10
  Case 2:20-cv-00807-CG-SMV Document 1 Filed 08/12/20 Page 11 of 12



124.   As a result of these policies, IW has suffered serious physical injuries,

   psychological damages and emotional harm.

                                    COUNT III: BATTERY
                                   (Defendant Brent Aguilar)

125.   Plaintiff restates each of the preceding allegations as if fully stated herein.

126.   When Defendant Aguilar arrived at the yard, he told IW that he was going to release

   his dog.

127.   Defendant Aguilar knew that if he released Leo, he would bite IW.

128.   Police service dogs are trained to find and bite.

129.   Defendant Aguilar released Leo and commanded him to attack IW.

130.   Defendant Aguilar’s decision to release PSD Leo to bite Plaintiff was not lawful.

131.   Immediately, as he was trained, Leo attacked Dan and bit IW’s leg then wrist.

132.   This dog attack was a harmful and offensive touching that resulted in serious injury

   to IW, including a fractured wrist.

133.   After officers handcuffed IW, PSD Leo attacked IW a second time.

134.   Defendant Aguilar told IW he would have PSD Leo let him go only if he stopped

   screaming.

135.   The above described actions constitute a battery upon Plaintiff within the meaning

   of Section 41-4-12 of the New Mexico Tort Claims Act.

136.   As a direct and proximate result of this battery, IW suffered serious physical

   injuries, pain and suffering, and emotional injuries.

                                     JURY DEMAND

137.   Plaintiffs hereby demand a trial by jury on all counts.




                                                                                         11
  Case 2:20-cv-00807-CG-SMV Document 1 Filed 08/12/20 Page 12 of 12



WHEREFORE, Plaintiffs requests judgment as follows:

       1. Compensatory damages in an as yet undetermined amount, jointly and severally

against all Defendants, including damages for attorney’s fees and emotional harm.

       2. Punitive damages in an as yet undetermined amount severally against the

individually named Defendants.

       3. Reasonable costs and attorney’s fees incurred in bringing this action.

       4. Such other and further relief as the Court deems just and proper.

                                     Respectfully submitted,

                                     COYTE LAW P.C.

                                      /s/ Alyssa D. Quijano
                                     Alyssa D. Quijano
                                     Matthew E. Coyte
                                     Attorneys for Plaintiff
                                     3800 Osuna Road NE, Suite 2
                                     Albuquerque, NM 87109
                                     (505) 244-3030
                                     aquijano@coytelaw.com




                                                                                    12
